OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                           FILE COPY
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




7/7/2016                                                     COA No. 12-15-00106-CR
OWENS, WAVON LASHELTERTr. Ct. No. 31595                                   PD-0437-16
This is to serve notice to the court of appeals that this Court granted a motion for
extension of time to file a petition for discretionary review until June 7, 2016. The
time for filing the petition for discretionary review has expired.
                                                                     Abel Acosta, Clerk

                             12TH COURT OF APPEALS CLERK
                             PAM ESTES
        7/7/2016             1517 W. FRONT, ROOM 354
                             TYLER, TX 75701
                             * DELIVERED VIA E-MAIL *